In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

No. 20-603V
(not to be published)
2k 2K ok 2k ok 2k ok 2k ok ok ok ok ok ak ok ok ok ok ok ok ok ok ok ok Ok
*
MICHAEL GOLDENCROWN, + Filed: January 19, 2022
*
Petitioner, *
*
y Decision by Stipulation; Damages;
v. * Tetanus diphtheria and acellular pertussis
* (€Tdap”) Vaccine; Pneumococcal
SECRETARY OF HEALTH AND , CPCV13”) Vaccine; Guillain-Barré
HUMAN SERVICES, syndrome; acute disseminated
* encephalomyelitis (“ADEM”).
Respondent. *
*
*

2h 2K Ok Ok ok ok ok ok OK OK ok ok ok Ok Ok OK OK OK OK OK Ok OK OK OK OK

David Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner
Darryl Wishard, U.S. Department of Justice, Washington, DC, for Respondent

DECISION ON JOINT STIPULATION!

On May 14, 2020, Michael Goldencrown (“Petitioner”) filed a petition, seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”).” Pet., ECF No. 1. Petitioner alleges he suffered from Guillain-Barré syndrome (“GBS”)
and/or acute disseminated encephalomyelitis (“ADEM”) as a result of the tetanus diphtheria and
acellular pertussis (“Tdap”) and pneumococcal (“PC V13”) vaccinations he received on February
13, 2018. See Stipulation { 1, 2, 4, dated January 18, 2022 (ECF No. 44); see also Petition.

 

' Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Jd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
Respondent denies “that the vaccines caused petitioner to suffer from GBS, ADEM, or any
other injury or his current condition.” See Stipulation { 6. Nonetheless, both parties, while
maintaining their above-stated positions, agreed in a stipulation filed January 18, 2022 that the
issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

Ihave reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

The stipulation awards:
1. A Lump Sum

A lump sum of $160,680.00, which amount represents compensation for first year life care
expenses ($10,680.00) and pain and suffering ($150,000.00), in the form of a check
payable to petitioner.

2. An Annuity

The remainder of damages shall be paid in the form of an annuity contract, which shall be
purchased as soon as practicable after entry of judgment. Accordingly, pursuant to 42 U.S.C. §
300aa-15(f)(4), I order Respondent to purchase, and take ownership of, an annuity contract in an
annual amount of $10,680.00, to be paid for the remainder of petitioner’s life increased at the rate
of three percent (3%), compounding annually from the date of judgment,’ as described below:

Each Life Insurance Company must meet the following criteria:

1. Have a minimum of $250,000,000 of capital and surplus, exclusive of any mandatory
security valuation reserve; and

2. have one of the following ratings from two of the following rating organizations:
a) A.M. Best Company: A++, A+, At+g, A+p, Atr, or A+s;
b) Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;
c) Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
AAG, or AAA;
d) Fitch Credit Rating Company, Insurance Company Claims-Paying Ability Rating:
AA-, AA, AA+, or AAA.

The Secretary of Health and Human Services shall purchase an annuity contract from the Life
Insurance Company for the benefit of Petitioner, pursuant to which the Life Insurance Company
will agree to make payments periodically to Petitioner as described in paragraph 10 of the attached
Stipulation. This award represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

 

> To satisfy the conditions set forth herein, in Respondent’s discretion, Respondent may purchase one or
more annuity contracts from one or more life insurance companies.
I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court is directed to enter judgment herewith.*

IT ISSO ORDERED.

s/ Katherine E. Oler
Katherine E. Oler
Special Master

 

* Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

|
|
|

 

)
MICHAEL GOLDENCROWN, )
)
Petitioner, )
V. )
) No. 20-603V
SECRETARY OF HEALTH ) Special Master Oler
AND HUMAN SERVICES, ) ECF
)
Respondent. )
: _ eel
STIPULATION

The parties hereby stipulate to the following matters:

1. Michael Goldencrown (“petitioner”) filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program’’). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the tetanus (““Tdap”) and pneumococcal (“PCV 13”) vaccines, which vaccines are contained in

the Vaccine Injury Table (the “‘Table”), 42 C.F.R. § 100.3 (a).

No

. Petitioner received his vaccinations on February 13, 2018.

3. The vaccinations were administered within the United States.

4. Petitioner alleges that he suffered from Guillain-Barré Syndrome (“GBS”) and/or acute
disseminated encephalomyelitis (“ADEM”) as a result of receiving the vaccines, and that he
experienced the residual effects of the alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition.

6. Respondent denies that the vaccines caused petitioner to suffer from GBS, ADEM, or

any other injury or his current condition.
7, Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payments:

a. A lump sum of $160,680.00, which amount represents compensation for first year life

care expenses ($10,680.00) and pain and suffering ($150,000.00), in the form of a check

payable to petitioner;

b. An amount sufficient to purchase the annuity contract described in paragraph 10

below, paid to the life insurance company from which the annuity will be purchased (the

“Life Insurance Company”).

These amounts represent compensation for all damages that would be available under 42
U.S.C. §300aa-15(a),

9. The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

a. A.M. Best Company: A++, A+, A+g, A+p, Atr, or Ats;

b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

C. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
AA, AA+, or AAA;

d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

10. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, Michael Goldencrown, pursuant
to which the Life Insurance Company will agree to make payments periodically to petitioner as
follows for the following life care items available under 42 U.S.C. §300aa-15(a).

a. For future unreimbursable life care expenses, beginning on the first anniversary of the

date of judgment, an annual amount of $10,680.00 to be paid for the remainder of

petitioner’s life, increasing at the rate of three percent (3%), compounded annually from

the date of judgment.
At the sole discretion of the Secretary of Health and Human Services, the periodic payments set
forth in paragraph 10 above may be provided to petitioner in monthly, quarterly, annual, or other
installments. The “annual amounts” set forth above describe only the total yearly sum to be paid
to petitioner and do not require that the payment be made in one annual installment. Petitioner
will continue to receive the annuity payments from the Life Insurance Company only so long as
he, Michael Goldencrown, is alive at the time that a particular payment is due. Written notice
shall be provided to the Secretary of Health and Human Services and the Life Insurance
Company within twenty (20) days of Michael Goldencrown’s death.

11. The annuity contract will be owned solely and exclusively by the Secretary of Health
and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary
of Health and Human Services and the United States of America are not responsible for the
payment of any sums other than the amounts set forth in paragraph 8 herein and the amounts
awarded pursuant to paragraph 12 herein, and that they do not guarantee or insure any of the
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and
Human Services and the United States of America are released from any and all obligations with
respect to future annuity payments.

12. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

13. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act
(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

14. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 12 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

15. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation either immediately or as part of the annuity contract, will be used
solely for petitioner’s benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-
15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

16. In return for the payments described in paragraphs 8 and 12, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the vaccinations administered on February 13, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about May 14, 2020, in
the United States Court of Federal Claims as petition No. 20-603V.

17. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

18. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

19. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 12 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

20. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in
this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Injury Compensation Program System of Records, No. 09-15-0056.
21. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the either the Tdap or the PCV13 vaccines caused
petitioner’s alleged GBS, ADEM, or any other injury or his current condition.

22. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators. successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Mahal ptdouentun

MICHAEL GOLDENCROWN

ATTORNEY OF RECORD
FOR-PETITIONER:

DAVID JOHN oe ol

Green & Schafle LLC

2332 S. Broad Street

Philadelphia, PA 19145

Tel: 215-326-9256

Email: dcarney@greenlegalteam.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dale Wahler, PN Sc, APAV,
GEORGE GRIMES, MD, MPH
Director, Division of Injury

Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: o1 [18/2072

Ya

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

orn ¥ Werhard
bu BAH CL Peaw A W-—>

DARRYL R. WISHARD
Assistant Director

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146
Tel: 202-616-4357

Email: darryl.wishard@usdoj.gov

“D